DETAILED ACTION
This action is responsive to the application filed on December 24, 2019, which is a continuation of PCT/CN2018/092153, filed on June 21, 2018.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is June 27, 2017.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated July 28, 2020 and June 25, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on December 24, 2019 are acceptable for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stack information acquisition module configured to obtain stack information of the specified stack, the stack information including a start address and a stack size of the specified stack;”, “a stack bottom address determination module configured to determine an address of a stack bottom of the specified stack based on the starting address and the stack size of the specified stack;” and “an access permission setting module configured to set an access permission of the address of the stack bottom using the memory management device.” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez-Mendez (US Pat. No. 4,405,983 – hereinafter Mendez).
  	With respect to claim 1, Mendez teaches a method implemented by one or more processors of a computing device, the method comprising:   	using a memory management device to detect whether any stack overflow occurs on a specified stack (see column 2 lines 10-24, providing an auxiliary memory to store stack overflow data. Stack overflow is detected by the memory management unit, and the overflow data is diverted to the auxiliary memory.  An address counter provides the write address for auxiliary memory.  This counter is incremented as necessary so that multiple stack writes, such as occur during an interrupt, can be accommodated.  An alternate means of access to the auxiliary memory is provided so that the microprocessor can read and write the auxiliary memory.  This permits a stack overflow interrupt program to analyze the overflow data and to relieve the conditions leading to stack overflow. See column 3 lines 22-54, MMU 30 blocks the control signals from reaching memory 10, and supplies a stack overflow (stack fault) signal on lead 34) and   	triggering a memory access interrupt by the memory management device when a stack overflow is detected on the specified stack (see column 2 lines 10-24, providing an auxiliary memory to store stack overflow data. Stack overflow is detected by the memory management unit, and the overflow data is diverted to the auxiliary memory.  An address counter provides the write address for auxiliary memory.  This counter is incremented as necessary so that multiple stack writes, such as occur during an interrupt, can be accommodated.  An alternate means of access to the auxiliary memory is provided so that the microprocessor can read and write the auxiliary memory.  This permits a stack overflow interrupt program to analyze the overflow data and to relieve the conditions leading to stack overflow. See column 2 line 61- column 3 line 6, MMU 30 detects attempts by the CPU to access protected areas of main memory and interrupts the CPU by returning interrupt signals on the cable shown.  Mapped address bus 31 carries the address that results from memory mapping from MMU 30 to main memory 10.  Control signal bus 32 carries CPU control signals such as read/write, timing, and chip select from MMU 30 to main memory 10, as well as decoded memory, I/O and stack control signals.  When memory protection is being enforced by the MMU, it blocks appropriate control signals to prevent main memory 10 from accessing protected memory locations. Bidirectional data bus 33 carries data being read from or written into main memory 10. Furthermore, see column 4 lines 51-66, the original interrupt or the original CPU instruction that causes stack overflow to occur will go to completion with its overflow data being written into memory 100.  When this original interrupt or instruction is completed, the stack overflow interrupt requested by flip-flop 206 will be granted by CPU 20, and the stack overflow interrupt will take place with its overflow data being written also into auxiliary memory 100 at succeeding locations as specified by address counter 50.  Thus, the original interrupt or the original CPU instruction overflow data will appear in memory 100 followed by the stack interrupt overflow data for analysis by the stack overflow interrupt program).  	With rrespect to claim 7, Mendez teaches wherein the memory management device comprises a memory protection unit (MPU) or a memory management unit (MMU) (see figure 1, MMU 30).  	With respect to claims 8 and 14, the claims are directed to an apparatus that corresponds to the method recited in claims 1 and 7, respectively (see the rejection of With respect to claim 15, the claim is directed to a medium that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Mendez also teaches such a medium in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Mendez (US Pat. No. 4,405,983) in view of Heisswolf et al. (US Pub. No. 2015/0220464 – hereinafter Heisswolf).
   	With respect to claim 2, Mendez is silent to disclose wherein before using the memory management device to detect whether any stack overflow occurs in the specified stack, the method further comprises:   	obtaining stack information of the specified stack, the stack information including a start address and a stack size of the specified stack;   	determining an address of a stack bottom of the specified stack based on the start address of the specified stack and the stack size; and   	setting an access permission of the address of the stack bottom using the memory management device.  	However, in an analogous art, Heisswolf teaches wherein before using the memory management device to detect whether any stack overflow occurs in the specified stack, the method further comprises:   	obtaining stack information of the specified stack, the stack information including a start address and a stack size of the specified stack; determining an address of a stack bottom of the specified stack based on the start address of the specified stack and the stack size; and setting an access permission of the address of the stack bottom using the memory management device (see abstract, paragraphs [0002], [0009], [0012]-[0013], [0018], [0022]-[0024], [0035], [0037], [0040], [0045]-[0049] and figures 1, 3A-4 (and related paragraphs), there is diagrammatically shown therein a Random Access Memory (RAM) 100 comprising an interrupt stack 110.  The exemplary interrupt stack 110 of FIG. 1 is having memory addresses extending between a lowest address (-), referred to as "overflow boundary" or "stack top" and a highest address (+), referred to as "underflow boundary" or "stack bottom".  However, it is also common to have interrupt stacks being represented the other way around i.e., overflow boundary located at the highest address and the underflow boundary located at the lowest address of the stack.  A space on the interrupt stack 110 provided to hold data, local variables and/or the context of the interrupted task is called a stack frame.  In With respect to claim 3, Heisswolf teaches wherein the specified stack comprises a task stack, and obtaining the stack information of the specified stack comprises: obtaining stack information of the task stack in response to detecting that the task stack performs task switching (see paragraphs [0035]-[0036], wherein LowAddr(.cndot.) is a function configured to return the lowest address associated with a For instance, this may be required to implement interrupt triggered context switches within the software program 300.  In accordance with the embodiment of FIG. 3A 112, the following pseudocode could represent the setting of the hardware-protected region R1 in a locked position: Stack.LockRegion(AR.sub.1, AR.sub.2) wherein LockRegion(.cndot.) is a function configured to lock a given region of With respect to claim 4, Heisswolf teaches wherein the specified stack comprises an interrupt stack, and obtaining the stack information of the specified stack comprises obtaining stack information of the interrupt stack from a compiled link script program (see abstract, figures 1, 3A-3B (and related paragraphs) and paragraphs [0011]-[0012], a protection unit of an interrupt stack accessible by a CPU controlled by one software program (i.e. script program), for storing and removing stack frame(s), the stack protection unit being coupleable to the stack and the CPU, comprising: a processor coupled to a first and a second address register; wherein, when a first stack frame is stored onto the stack and the execution of the software program is suspended by the CPU, responsive to one or more occurring hardware IRQs).  	With respect to claim 5, Heisswolf teaches wherein using the memory management device to detect whether any stack overflow occurs on the specified stack comprises determining that the specified stack has the stack overflow in response to detecting an access operation to the stack bottom (see abstract, paragraphs [0002], [0009], [0012]-[0013], [0018], [0022]-[0023], [0035], [0037], [0040], [0045]-[0049] and figures 1, 4, there is diagrammatically shown therein a Random Access Memory (RAM) 100 comprising an interrupt stack 110.  The exemplary interrupt stack 110 of FIG. 1 is having memory addresses extending between a lowest address (-), referred to as "overflow boundary" or "stack top" and a highest address (+), referred to as "underflow boundary" or "stack bottom".  However, it is also common to have interrupt stacks being represented the other way around i.e., overflow boundary located at the highest address and the underflow boundary located at the lowest address of the stack.  A space on the interrupt stack 110 provided to hold data, local variables and/or the context of the interrupted task is called a stack frame.  In the example of FIG. 1, there are two stack frames SF1 and SF2.  The principle of LIFO buffer used in the interrupt stack 110 can be visualized as a stack of papers wherein the last item placed onto the stack will be the first item taken off of it.  The process of adding something onto the interrupt stack 110 is referred to as "pushing" it onto the stack while the process of removing an item from the stack is referred to as "pulling" it off.  Consequently, in FIG. 1, it should be understood that SF1 has been pushed onto the interrupt stack 110 before SF2.  Also, if a stack frame was to be pulled off the interrupt stack 110, SF2 would be pulled off before SF1).  	With respect to claim 6, Mendez is silent to disclose further comprising obtaining context information corresponding to the stack overflow; and   	investigating a problem of the stack overflow based on the context information.  	However, in an analogous art, Heisswolf teaches further comprising obtaining context information corresponding to the stack overflow; and   	investigating a problem of the stack overflow based on the context information (see paragraphs [0002], [0011]-[0012], when an IRQ is received, the execution context of the current process is stored on the interrupt stack and an ISR is executed performing all actions required by the IRQ and possibly allocating local variables.  Later, when the execution of the ISR is completed, the execution context is retrieved from the interrupt stack and the previous process is resumed. See paragraphs [0033]- [0035], [0037], [0041], [0046], [0048], referring now to FIG. 3A 112, when an IRQ is about to be serviced (i.e. handled), the content of the second address register 212 which is illustrated as the stack frame D2.sub.1, is pushed onto the interrupt stack 110 (S421). Also, the execution context of the CPU 200 which is illustrated as the stack frame D3.sub.1, is pushed onto the interrupt stack 110 (S422).  It is to be noted that in one embodiment, the stacking order of entries of D2.sub.i and D3.sub.i may be organised the other way around or even be interleaved.  As said earlier, the execution context is a set of critical registers (e.g. program counter, accumulator, flags register) held in the registers of the CPU 200 prior the servicing of the occurring IRQ.  Thus saving the execution context of the CPU 200 existing prior the execution the ISR will make it possible to return from the ISR to the state of the CPU 200 at the time the software program 300 was suspended.  In the example of FIG. 3A 112, the second address register 213 stores the lowest address associated with the stack frame With respect to claims 9-13, the claims are directed to an apparatus that corresponds to the method recited in claims 2-6, respectively (see the rejection of claims 2-6 above).
  	With respect to claims 16-20, the claims are directed to a medium that corresponds to the method recited in claims 2-6, respectively (see the rejection of claims 2-6 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Kim et al. (US Pub. No. 2010/0153677) set forth a method for statically allocating a stack based on multi thread. The method includes arbitrarily dividing a heap area and a stack area; allocating a stack space of each thread to the heap area at a predetermined size before executing the thread; swapping the stack of each thread in a stack area and measuring a stack size during executing the corresponding thread; and varying the heap area according to the measured stack size and reallocating the stack space of each thread allocated to the heap area.  The provided executes programs without analyzing a complicated source code to expect the proper stack size of the thread while effectively using the stack memory during execution time as maximally as .
  	Grossi et al (US Pub. No. 2015/0150024) set forth a method of detecting stack overflows includes the following steps: storing in at least one dedicated register at least one data item chosen from: a data item (SPHaut) indicating a maximum permitted value for a stack pointer, and a data item (SPBas) indicating a minimum permitted value for said stack pointer; effecting a comparison between a current value (SP) or past value (SPMin, SPMax) of said stack pointer and said data item or each of said data items; and generating a stack overflow exception if said comparison indicates that said current or past value of said stack pointer is greater than said maximum permitted value or less than said minimum permitted value (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ANIBAL RIVERA whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192